       Case 1:16-cv-01534-JEB Document 606 Filed 05/21/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



 STANDING ROCK SIOUX TRIBE, et al.,

       Plaintiffs,

       and

 CHEYENNE RIVER SIOUX TRIBE, et al.,

       Plaintiff-Intervenors,
               v.                                     Civil Action No. 16-1534 (JEB)
 U.S. ARMY CORPS OF ENGINEERS,

       Defendant,

       and

 DAKOTA ACCESS, LLC,

       Defendant-Intervenor.


                                         ORDER

      For the reasons set forth in the accompanying Memorandum Opinion, the Court

ORDERS that:

      1. Plaintiffs’ Motion for Clarification and a Permanent Injunction is DENIED;

      2. The State of North Dakota’s Motion to Intervene is DENIED WITHOUT

         PREJUDICE for purposes of the present Motion; and
        Case 1:16-cv-01534-JEB Document 606 Filed 05/21/21 Page 2 of 2




      3. The parties shall file a joint status report by June 11, 2021, concerning potential next

         steps in this litigation.



                                                    /s/ James E. Boasberg
                                                    JAMES E. BOASBERG
                                                    United States District Judge
Date: May 21, 2021
